


Exhibit 10.15(a)

 

ADDENDUM NO. 1

 

This ADDENDUM to the Agreement, dated January 1, 2001, by and between PNGI
CHARLES TOWN GAMING LIMITED LIABILITY COMPANY (“Employer”) and the West Virginia
Union of Mutual Clerks, Local 553, Service Employees International Union,
AFL-CIO (“Union”) (the “Agreement”) is entered into as of December 27, 2004.

 

WHEREAS, the Agreement expires by its terms on December 31, 2004;

 

WHEREAS, the parties are presently negotiating in good faith the terms and
conditions of a proposed new agreement;

 

WHEREAS, the parties desire to extend the Agreement until February 28, 2005,
during which time the parties agree to continue to negotiate in good faith.

 

NOW, THEREFORE, it is agreed between the parties as follows:

 

1.                                       The Term of the Agreement is extended
until midnight February 28, 2005.

 

2.                                       Provided the terms and conditions of a
mutually acceptable new agreement are reached between the parties by not later
than February 28, 2005, Employer agrees that any wage or other rate increases
agreed upon in the new agreement will be made retroactive to January 15 2005.

 

3.                                       Except as expressly modified in this
Addendum No. 1, the terms and conditions of the Agreement remain in foil force
and effect.

 

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND the parties have signed
this Addendum No. 1 as of December 27, 2004.

 

ATTEST:

 

PNGI CHARLES TOWN GAMING, LLC

 

 

 

 

 

 

 

 

/s/Witness

 

By:

/s/ Albert Britton

 

 

 

 

 

Albert Britton

 

 

 

 

 

General Manager

 

 

 

 

 

 

 

ATTEST:

 

WEST VIRGINIA UNION OF MUTUAL
CLERKS, LOCAL 553, SERVICE EMPLOYEES
INTERNATIONAL UNION, AFL-CIO

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/Nancy Edwards

 

By:

/s/Charles Walker

 

 

 

 

Name:  Charles Walker

 

 

 

 

Title:  Pres.

 

 

--------------------------------------------------------------------------------

 
